Appeal by the defendant from an order denying her motion to vacate plaintiffs’ notice to take the deposition of the defendant before trial, based upon the ground that the pleadings showed affirmatively that no cause of action existed ,in favor of the plaintiffs; or, in the alternative, to modify the notice of examination in certain particulars. Order affirmed, with ten dollars costs and disbursements, examination to proceed on five days’ notice. No opinion. Lazansky,' P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.